Jordan, Justice.
The parties in this action were divorced in June, 1977. Appellant, Robert Canada, was ordered to pay his former wife $300 per month as alimony and $200 per month as child support. In August, 1978, appellant filed a complaint for modification of those payments on the grounds that there had been a substantial change in the financial status of both parties since the time the final judgment was rendered. After a full hearing, the trial court reduced appellant’s alimony payments by $50 per month.
1. Appellant contends that Georgia’s alimony statutes are unconstitutional. This issue cannot be raised for the first time on appeal. Kosikowski v. Kosikowski, 243 Ga. 413 (254 SE2d 363) (1979).
2. Our review of the evidence supports the trial court’s discretion in refusing to totally abrogate appellant’s alimony obligation. Trippe v. Trippe, 237 Ga. 159 (227 SE2d 46) (1976).

Judgment affirmed.


All the Justices concur.